Case 3:13-cr-03447-MMA Document 220 Filed 05/29/20 PageID.3293 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   Case No. 13cr3447-MMA
11                     Plaintiff,                AMENDED ORDER OF
                                                 CRIMINAL FORFEITURE
12         v.
13   JOSEPH NGUYEN,
14                     Defendant.
15
16        On September 12, 2016, this Court entered its Preliminary Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and
18 interest of Defendant JOSEPH NGUYEN ("Defendant") in the following properties:
19              a. Corsair Force SATA-3            hard   disk    drive,   Serial
                   No. 11520510000008950268;
20
                b. OCZ Technology hard         drive,   unknown   model,   Serial
21                 No. 026801108009677;
22              c. Seagate Momentus 7200.4 hard drive, Serial No. 5VJA0S0H;
23              d. Seagate Momentus 5400.5 hard drive, Serial No. 5SX0C2KR;
24              e. Western Digital My Book Essential hard drive, Serial
25                 No. WMAZA1476964M; and

26              f. All visual depictions described in § 2252 and matters which
                   contain such visual depictions.
27 //
28 //
Case 3:13-cr-03447-MMA Document 220 Filed 05/29/20 PageID.3294 Page 2 of 3




 1         For thirty (30) consecutive days ending on November 26, 2016, the
 2 United States published on its forfeiture website, www.forfeiture.gov, notice of the
 3 Court's Order and the United States' intent to dispose of the properties in such
 4 manner as the Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and
 5 Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
 6 Forfeiture Actions, and further notifying all third parties of their right to petition the
 7 Court within thirty (30) days of the final publication for a hearing to adjudicate the
 8 validity of their alleged legal interest in the properties.
 9         On February 24, 2017, the Defendant filed a Notice of Appeal with the
10 United States Court of Appeals.
11         On December 31, 2018, the United States Court of Appeals affirmed the
12 decision of the United States District Court as to the Defendant.
13         There were no potential third parties known to the United States to have
14 alleged an interest in the forfeited properties; therefore, no one was provided with
15 direct notice of the forfeiture.
16         More than thirty (30) days have passed following the final date of notice by
17 publication, and no third party has made a claim to or declared any interest in the
18 forfeited properties described above.
19         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
20 that, as a result of the failure of any third party to come forward or file a petition for
21 relief from forfeiture as provided by law, all right, title and interest of
22 JOSEPH NGUYEN and any and all third parties in the following properties are
23 hereby condemned, forfeited and vested in the United States of America:
24                a. Corsair Force SATA-3               hard     disk   drive,   Serial
                     No. 11520510000008950268;
25
                  b. OCZ Technology hard            drive,   unknown    model,   Serial
26                   No. 026801108009677;
27                c. Seagate Momentus 7200.4 hard drive, Serial No. 5VJA0S0H;
28                d. Seagate Momentus 5400.5 hard drive, Serial No. 5SX0C2KR;
                                       -2-                            13cr3447
Case 3:13-cr-03447-MMA Document 220 Filed 05/29/20 PageID.3295 Page 3 of 3




 1               e. Western Digital My Book Essential hard drive, Serial
                    No. WMAZA1476964M; and
 2
                 f. All visual depictions described in § 2252 and matters which
 3                  contain such visual depictions.
 4        IT IS FURTHER ORDERED that costs incurred by the United States
 5 Homeland Security Investigations (“HSI”) and any other governmental agencies
 6 which were incident to the seizure, custody and storage of the properties be the first
 7 charge against the forfeited properties.
 8        IT IS FURTHER ORDERED that HSI shall dispose of the forfeited properties
 9 according to law.
10        DATED: May 29, 2020
11
                                              Hon. Michael M. Anello
12                                            United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -3-                                  13cr3447
